Title: From George Washington to Major General Robert Howe, 18 June 1780
From: Washington, George
To: Howe, Robert



Dr Sir,
Hd Qrs Springfield June 18th 1780

I inclose you a letter from General Foreman which I have this moment received. He is intirely to be depended on. There can be no doubt that this is Sir Henry Clinton from the Southward. All your exertions are necessary to be prepared for defence. Urge the application recommended to you in mine of the —— instant to Governor Clinton for a succour of militia to make up your garrison to Two thousand five hundred efficient men or more if circumstances should require it. Address a second request to the Governor of Connecticut to press forward to your aid the

state regiments, and include the drafts for their batalions which you can detain ’till further order. Write also to The Council of Massachusettes entreating them to hasten on the reinforcements intended for their batalions—Put every thing in activity as far as may be in your power and be well upon your guard. The movements of the enemy will probably be rapid and a correspondent spirit of energy should animate our efforts. I am with the greatest regard—Your most Obedient servant

G. Washington

